Citation Nr: 1731167	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for an anxiety disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran requested a hearing before a Veterans Law Judge in his November 2008 substantive appeal.  However, in a July 2011 correspondence, the Veteran withdrew his hearing request.  See 38 C.F.R. § 20.702(e) (2016).  The Veteran made no additional hearing requests following his July 2011 withdrawal.  Thus the appeal is ready for adjudication.  See 38 C.F.R. § 20.1304.

This matter was previously remanded by the Board in November 2011 and September 2015 for further development.

A December 2016 rating decision granted a 70 percent disability rating for anxiety disorder effective February 27, 2004, the date of the claim.  Essentially making the rating a uniform rating from the date of the claim.  Since the RO did not assign the maximum disability rating possible as to the service connected anxiety disorder, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In the same rating decision entitlement to TDIU and entitlement to basic eligibility to Dependents' Educational Assistance (DEA) were both granted effective February 27, 2004.  As the benefit sought on appeal regarding these two issues has been fully granted, the issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the most recent VA examination of record is from April 2007 which is more than 10 years ago.  The Board finds that an updated examination is warranted to assess the severity of the Veteran's service-connected anxiety disorder.

Furthermore, in the December 2016 DRO decision, the DRO referenced two letters from private physicians, one from October 2005 and the other from May 2006. Both physicians advised in those letters that they were treating the Veteran for his anxiety condition.  The private medical treatment records from the identified physicians have not been obtained and associated with the claims file.  As such, the Board finds it necessary to remand the claim for attempts to obtain these records.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and have him identify any treatment received for his service connected anxiety disorder to include from VA and private medical providers, to include names of providers and dates.  Following the receipt of any necessary authorizations from the Veteran, obtain and associate any outstanding treatment records with the claim file. 

2.  After completion of the above, schedule the Veteran for a psychiatric VA examination to determine the current level of severity of his service-connected anxiety disorder.  The claims folder and all pertinent medical records should be made available to the examiner for review and the examination report should state a review of the file was completed.  All appropriate testing should be conducted.  

The examiner should identify all current manifestations of this service-connected disability-and should opine as to the current degree of occupational and social functioning associated with this disorder.  The examiner should also provide a Global Assessment of Functioning score with an explanation of the significance of the score assigned.  A full rationale must be provided for all stated medical opinions.  If the examiner is not able to provide an opinion, he or she should explain why.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

